Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following final office action is in response to the reply filed September 9, 2022.

Drawings
The drawing correction filed April 29, 2022 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “the two support points formed on . . . connected to each other” on lines 15-16 of claim 1 render the claims indefinite because it is unclear how the two support points can be on the lower rail and include the point at which the door and swing arm are connected.  Since the door and the swing arm are connected at the first mounting bracket 22, how can the first mounting bracket be on the lower rail?
Recitations such as “the support point at which the door and the swing arm are connected to each other” on lines 15-16 of claim 1 render the claims indefinite because they lack antecedent basis.
Recitations such as “the two support points formed on the lower rail include . . . the support point at which the door and the lifter are connected to each other” on lines 15-17 of claim 1 render the claims indefinite because it is unclear how one of the support points can be on the lower rail and be the point where the door and the lifter are connected together.  Note that the door and the lifer are connected at the second mounting bracket 32 which is not formed on the lower rail.
Recitations such as “the support point at which the door and the lifter are connected to each other” on lines 16-17 of claim 1 render the claims indefinite because they lack antecedent basis.
Recitations such as “the single support point on the center rail is the support point at which the door and the swing arm are connected to each other” on lines 18-19 of claim 1 render the claims indefinite because it is unclear how the single support point can be on the center rail and be the point at which the door and the swing arm are connected.  Note that the door and the swing arm are connected at the first mounting bracket which is not a point on the center rail.  Also, it is unclear how “the support point at which the door and the swing arm are connected to each other” on lines 18-19 of claim 1 differs from “the support point at which the door and the swing arm are connected to each other” set forth on lines 15-16 of claim 1.
Recitations such as “the second end of the swing arm . . . and support the door” on lines 20-21 of claim 1 render the claims indefinite because they are verbatim recitations of previous recitations.  See the recitation as “the second end of the swing arm . . . and support the door” as set forth on lines 9-11 of claim 1 which is the same limitation as set forth on lines 20-21 of claim 1.
Recitations such as “a fixed distance” on line 21 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the fixed distance set forth on line 10 or is attempting to set forth another fixed distance in addition to the one set forth above.
Recitations such as “the two support points formed on . . . connected to each other” on lines 17-18 of claim 9 render the claims indefinite because it is unclear how the two support points can be on the lower rail and include the point at which the door and swing arm are connected.  Since the door and the swing arm are connected at the first mounting bracket 22, how can the first mounting bracket be on the lower rail?
Recitations such as “the support point at which the door and the swing arm are connected to each other” on lines 17-18 of claim 9 render the claims indefinite because they lack antecedent basis.
Recitations such as “the two support points formed on the lower rail include . . . the support point at which the door and the lifter are connected to each other” on lines 17-19 of claim 9 render the claims indefinite because it is unclear how one of the support points can be on the lower rail and be the point where the door and the lifter are connected together.  Note that the door and the lifer are connected at the second mounting bracket 32 which is not formed on the lower rail.
Recitations such as “the support point at which the door and the lifter are connected to each other” on lines 18-19 of claim 9 render the claims indefinite because they lack antecedent basis.
Recitations such as “the single support point on the center rail is the support point at which the door and the swing arm are connected to each other” on lines 20-21 of claim 9 render the claims indefinite because it is unclear how the single support point can be on the center rail and be the point at which the door and the swing arm are connected.  Note that the door and the swing arm are connected at the first mounting bracket which is not a point on the center rail.  Also, it is unclear how “the support point at which the door and the swing arm are connected to each other” on lines 20-21 of claim 9 differs from “the support point at which the door and the swing arm are connected to each other” set forth on lines 17-18 of claim 9.
Recitations such as “the second end of the swing arm . . . and support the vehicle door” on lines 22-23 of claim 9 render the claims indefinite because they are verbatim recitations of previous recitations.  See the recitation as “the second end of the swing arm . . . and support the vehicle door” as set forth on lines 11-13 of claim 9 which is the same limitation as set forth on lines 22-23 of claim 9.
Recitations such as “the second one end” on line 22 of claim 9 render the claims indefinite because it is unclear whether or not the applicant is referring to the second end of the swing arm as set forth on line 6 of claim 9.
Recitations such as “a fixed distance” on line 23 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the fixed distance set forth on line 13 of claim 9 or is attempting to set forth another fixed distance in addition to the one set forth above.
Recitations such as “the two support points formed on . . . connected to each other” on lines 22-23 of claim 17 render the claims indefinite because it is unclear how the two support points can be on the lower rail and include the point at which the door and swing arm are connected.  Since the door and the swing arm are connected at the first mounting bracket 22, how can the first mounting bracket be on the lower rail?
Recitations such as “the support point at which the door and the swing arm are connected to each other” on lines 22-23 of claim 17 render the claims indefinite because they lack antecedent basis.
Recitations such as “the two support points formed on the lower rail include . . . the support point at which the door and the lifter are connected to each other” on lines 22-24 of claim 17 render the claims indefinite because it is unclear how one of the support points can be on the lower rail and be the point where the door and the lifter are connected together.  Note that the door and the lifer are connected at the second mounting bracket 32 which is not formed on the lower rail.
Recitations such as “the support point at which the door and the lifter are connected to each other” on lines 23-24 of claim 17 render the claims indefinite because they lack antecedent basis.
Recitations such as “the single support point on the center rail is the support point at which the door and the swing arm are connected to each other” on lines 25-26 of claim 17 render the claims indefinite because it is unclear how the single support point can be on the center rail and be the point at which the door and the swing arm are connected.  Note that the door and the swing arm are connected at the first mounting bracket which is not a point on the center rail.  Also, it is unclear how “the support point at which the door and the swing arm are connected to each other” on lines 25-26 of claim 17 differs from “the support point at which the door and the swing arm are connected to each other” set forth on lines 22-23 of claim 17.

Response to Arguments
Applicant's arguments filed September 9, 2022 have been fully considered but they are moot in view of the new grounds of rejection.
Due to the extend of the 35 USC 112 rejections set forth above, an analysis of the meets and bounds of the applicant’s invention cannot be adequately ascertained.  Accordingly, an analysis of the limitations of the applicant’s recited invention in light of the prior art cannot be made at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634